Upon the facts in this case, a question of law is presented which can be reviewed by this court. The question is whether the *Page 429 
nominating certificate was filed as soon as practicable after the nomination was made. This involves the question whether the nomination was made as soon as practicable after the organization of the county committee. The courts below have held that the certificate was filed in time. In this conclusion I agree. They did not relieve from default in the exercise of discretion. A county committee which did not organize until September 28th, made the nomination on October 3rd. It cannot be said that the Election Law required by implication that the committee should act more promptly, although it was possible for it to do so.
I fully agree with CRANE, J., that laxity should not be tolerated in these matters. Within the law, however, the committee in this case in my opinion acted in its discretion with reasonable dispatch.